Title: To Thomas Jefferson from John Page, 9 August 1802
From: Page, John
To: Jefferson, Thomas


          
            My dear Friend
            Roswell Augt. 9th. 1802
          
          A Shock of Vertigo, one of a series of its Attacks which I have sustained since the middle of Apl deterred me from declaring to you that I would be ready to execute your Commands at Petersburg about the 15th. Instt. I waited a few days in hopes of having no return of that dreadful Disorder, & of being better qualified to comply with my Promise. but on Saturday 30th. July I was again violently attacked with little intermission till Wednesday Morng. God only knows now whether I shall ever be able to act as Collector or not, so miserably am I shattered both in Body & Mind. Accept Sir this Apology for not sooner offering to act. & with it my Resignation of the Office, which by the News-papers I find you have honored me with, as from the nature of my Disorder & my experience of its Effects in 1774 & part of 1775 it utterly disqualifies me for paying that Attention to Calculations Accounts & minute Examination of various Copies of important Papers, & the appearance of various kinds of Coins & bank Notes, which is indispensably necessary to the due Execution of the duties of Office as well as to the preservation of the officer’s Reputation & his, & his Securities, Estates. At a great risk of a shock I write this. Accept my best thanks & believe me truely yours—
          
            John Page
          
        